Citation Nr: 1548798	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-23 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for residuals, injury to lumbar spine with evidence of herniated disc, L4 status post lumbar surgery with intervertebral disc syndrome and scar.

2.  Entitlement to a disability rating greater than 10 percent for residuals, left knee, anterior cruciate ligament reconstruction status post-surgery with degenerative joint disease and scar.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected low back and left knee disorders.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).

5.  Entitlement to service connection for depression, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Carol B. King, Agent


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from September 1981 to February 1993. 
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010, September 2011, and August 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Specifically, in the July 2010 rating decision the RO, in part, increased the Veteran's disability rating for his low back disorder from noncompensable to 10 percent disabling effective March 23, 2010 and continued a 10 percent disability rating for the Veteran's left knee disorder.  In the September 2011 rating decision the RO, in part, denied service connection for a right knee disorder.  In the August 2015 rating decision the RO, in part, denied service connection for depression.

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference in September 2015.  A transcript of this proceeding is associated with the electronic file.  

Notably, a review of the record shows that the Veteran moved to Washington State in approximately January 2012.  In a September 2014 Report of Contact, the Veteran requested that his claim not be transferred to Washington state and that he would travel to the Roanoke, Virginia if necessary.  Jurisdiction over a claims file is governed by M21-1, Part III, Chapter 5, Section A, which states: "The claims folder of a living Veteran is generally assigned to the geographical area where the Veteran maintains a permanent address and is under the jurisdiction of a regional office (RO), or [a] pension management center (PMC)."  Although the M21 establishes a number of exceptions to this rule, such as cases involving a foreign residence, none of the exceptions apply in this case.  With respect to the transfer of a file, section D states that if the claimant has an eFolder instead of a traditional claims file "the RO having jurisdiction over the geographical area in which the claimant resides is responsible for processing the claim."  Accordingly, the Board finds that the Seattle RO has jurisdiction in this case.

With regard to the TDIU claim, during the September 2015 Board hearing, the Veteran testified that he had been unemployed for approximately 52 weeks beginning 2010 due to his service-connected low back and left knee disabilities.  He also testified that, while he was currently employed, it was on a seasonal basis.  The AOJ has not yet adjudicated a claim for a TDIU.  However, the Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, a claim part-and-parcel of the higher disability rating for low back and left knee disabilities, and the Board has included this claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

In a September 2011 rating decision, the RO denied service connection for bilateral hearing loss, tinnitus, and a right knee disorder.  This decision was mailed to the Veteran on September 29, 2011.  Notably, the Veteran's representative submitted a timely notice of disagreement (NOD) as to the right knee denial in December 2011 and, thereafter, perfected an appeal as to this issue.  Subsequently, in May 2015, an NOD pertaining to the hearing loss and tinnitus issues was received by the RO.  Significantly, this NOD is dated September 28, 2012 (within one year of the date of the September 2011 rating decision was mailed to the Veteran) but was not received by the RO until May 2015 (well after one year of the September 2011 rating decision).  Also, during the September 2015 Board hearing, the Veteran's representative indicated that the Veteran was seeking service connection for erectile dysfunction as secondary to his service-connected low back disorder.  Moreover, in October 2015 correspondence, the Veteran submitted a claim for service connection for a neck disorder, headaches, warts, and sinusitis.  The issues of the timeliness of the NOD pertaining to the September 2011 denial of service connection for bilateral hearing loss and tinnitus as well as entitlement to service connection for erectile dysfunction, a neck disorder, headaches, warts, and sinusitis have not yet been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.
	
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

With regard to all issues on appeal, a review of the claims file shows that there are outstanding records pertinent to the issues on appeal which have not yet been associated.  Specifically, in September 2014 the Veteran submitted two different VA Forms 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs in order for VA to obtain records from Madigan Clinic in Fort Lewis, Washington beginning January 2012 and Langley FHC Phoenix Team in Hampton, Virginia beginning January 2009.  While private treatment records dated in December 2011, August 2014, and August 2015 were submitted by the Veteran in September 2015, no records from either facility have been obtained and, it appears, that the AOJ has not yet made an attempt to obtain such records.  As such, on remand, the AOJ should attempt to obtain such records.   

With regard to the low back and left knee issues, the Veteran was last afforded a VA examination with regard to his left knee and back in May 2010.  Subsequently, in July 2011, the Veteran sought treatment at a VA emergency room for low back pain and left knee pain, complaining that these disorders had been exacerbated.  Also, during the September 2015 Board hearing, the Veteran testified that his low back and left knee disabilities had increased in severity.  Specifically, the Veteran's representative noted that the Veteran now suffers from instability of the left knee and bowel/urinary problems secondary to the low back disorder.  As such, the Board finds that new VA examinations are needed to ensure that the record reflects the current nature and severity of the Veteran's service-connected connected low back and left knee disabilities.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With regard to the right knee issue, service treatment records primarily show treatment for a left knee disorder but also show complaints of pain behind the right knee as early as August 1986.  Post-service treatment records also primarily show treatment for a left knee disorder but also show complaints regarding the right knee.  Specifically, a July 2011 VA treatment record notes a diagnosis of "knee arthralgia" (not specific to a particular knee) and a March 2015 VA treatment record notes complaints of bilateral knee pain, specifically "'My knees crack' Left knee is more painful then the right knee."  In September 2011 correspondence, a May 2013 substantive appeal, and during the September 2015 Board hearing, the Veteran's representative requested a VA examination to determine whether the Veteran had a right knee disorder secondary to his service-connected low back and/or left knee disorders.  The Veteran has not yet been afforded a VA examination for the purpose of determining whether he has a current right knee disorder that may be related to his military service.  The medical documentation of in-service and post-service complaints of right knee pain, the July 2011 diagnosis of "knee arthralgia," and the allegation of secondary service connection are sufficient to trigger the duty on the part of VA to provide an examination as to the right knee disorder claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his claimed right knee disorder.

Also, as above, during the September 2015 Board hearing, the Veteran testified that he had been unemployed for approximately 52 weeks beginning 2010 due to his service-connected low back and left knee disabilities.  He also testified that, while he was currently employed, it was on a seasonal basis.  Significantly, during the May 2010 VA examination, the examiner noted that the effect of the Veteran's low back and left conditions on his usual occupation was that he was unemployed.  A claim for TDIU is not a freestanding claim.  Rather, it is a claim for an increased rating (a total rating based on individual unemployability) for the underlying disability(ies).  Such a claim may be expressly raised or it may be "reasonably raised by the record," and the claim may be filed as a component of an initial claim or as a claim for an increased rating for a service-connected disability.  If a veteran asserts entitlement to a TDIU during the appeal of the initial evaluation assigned, such as in the present case, the issue is part of the underlying claim for an increased initial evaluation.  Rice, 22 Vet. App. at 447.

The Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claim for a higher rating for the service-connected low back and left knee disabilities.  Although they are listed separately on the title page, the issues are not independent and must be adjudicated as one claim.  See Rice, 22 Vet. App. at 455.  On remand, the Veteran should be provided Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the information and evidence necessary to substantiate a TDIU, be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and the AOJ should obtain all outstanding treatment records regarding his service-connected disabilities.  Furthermore, an opinion should be retained regarding the functional effect that the Veteran's service-connected disabilities has on his ability to perform the activities of daily living, to include the physical acts required for employment. 

Also, potentially pertinent to all claims on appeal, it appears that there may be outstanding VA treatment records not yet associated with the record.  A review of the claims file shows that the Veteran consistently sought VA treatment through October 2015, but there are no treatment records dated after October 2015.  On remand, the AOJ should obtain any outstanding VA treatment records since October 2015.

Finally, with regard to the psychiatric disorder issue, as noted in the Introduction, an August 2015 rating decision, in part, denied service connection for depression.  Thereafter, in October 2015, the Veteran entered a notice of disagreement with the AOJ as to the denial of service connection for depression.  When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. A statement of the case, containing all applicable laws and regulations, on the issue of entitlement to service connection for depression, be issued to the Veteran and his representative.  They should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to this issue is perfected within the applicable time period, then such should return to the Board for appellate review.

2. Provide the Veteran with proper notice regarding the evidence and information necessary to substantiate his TDIU claim.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

3. Notify the Veteran of the necessity of obtaining treatment records from Madigan Clinic in Fort Lewis, Washington beginning January 2012 and Langley FHC Phoenix Team in Hampton, Virginia beginning January 2009 as well as any other records pertaining to his low back and bilateral knee disorders and inform him that he may submit these records himself or authorize VA to obtain them on his behalf.  

After securing any necessary authorization from him, obtain records from such entities.  All reasonable attempts should be made to obtain such records.  

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. Request all outstanding VA treatment records dated from October 2015 through the present.  All reasonable attempts should be made to obtain such records. 

 If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5. After all records/responses received from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA examination(s) for evaluation of his claimed bilateral knee and low back disorders, by appropriate medical professionals, at a VA medical facility. 

The content of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should provide all examination findings, along with the complete rationale for the comments and opinions expressed. 

Lumbar Spine Examination - The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should clearly indicate whether the Veteran has any neurological manifestation(s) of lumbar spine disability, to include radiculopathy of the right and/or left lower extremity.  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

Considering all orthopedic and neurological findings, the examiner should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.  

The physician should also indicate whether there has been any change(s) in severity of the disability since March 23, 2010 (one year prior to the claim for an increased rating).  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.

Bilateral Knee Examination - The examiner should conduct range of motion testing of each knee (expressed in degrees), noting the exact measurements for flexion and extension, and specifically identifying any excursion of motion accompanied by pain.  If pain on motion in the knee is observed, the examiner should comment on the extent of pain, and indicate at which point pain begins.  Tests of joint motion against varying resistance should be performed on the knee.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely additional functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express such functional loss in terms of additional degrees of limited motion. 

Based on x-ray results, the examiner should expressly indicate whether the Veteran has arthritis in either knee. 

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in either knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The physician should also indicate whether there has been any change(s) in severity of the left knee disability since March 23, 2010 (one year prior to the claim for an increased rating).  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.

Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that any right knee disorder(s) is/are related to the Veteran's military service, to include as caused or aggravated by his service-connected left knee disorder. 

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed right knee disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

Based on examination of Veteran, and review of the record, the examiner should describe the functional effects of the Veteran's service-connected low back and left knee disabilities on the Veteran's ability to perform the activities of daily living, to include the physical acts required for employment.  The examiner should also discuss the combined effects of the Veteran's service-connected low back and left knee disabilities, on the Veteran's activities of daily living, to include the mental and physical acts required for employment. 

The examiner should set forth the complete rationale for the conclusions reached in a printed (typewritten) report.

6. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran, and his representative, should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






